Citation Nr: 1424144	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  09-34 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUE

Entitlement to an increased rating the service-connected low back disability manifested by lumbar strain, degenerative disc disease and disc bulging, currently rated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2001 to October 2001 and February 2007 to May 2009.  He also had 5 years, 8 months and 25 days of prior inactive service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the RO that granted service connection and assigned a 10 percent rating for low back strain with degenerative disc disease and disc bulging, effective on May 16, 2009.    

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals additional records which are pertinent to the present appeal.  The Veteran's Appellant Brief and updated VA outpatient treatment records are located in Virtual VA.  


FINDING OF FACT

The service-connected low back strain with degenerative disc disease and disc bulging is shown to be productive of a disability picture manifested by a functional loss due to pain that more nearly approximates that of forward flexion restricted to less than 60 degrees, but not to 30 degrees or less for the period of the appeal.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 20 percent, but no higher the service-connected low back disability have been met.  38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.40, 4.45, 4.46, 4.59, 4.71, 4.71a including Diagnostic Codes 5003, 5237 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As service connection, an initial rating and an effective date have been assigned, the notice requirements of 38 U.S.C.A. §§ 5103(a) have been met.  
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations in May 2009, April 2010 and December 2012.  The Veteran stated in his September 2009 VA-9 form that the May 2009 examiner did not use any tool to take degree measurements, but rather observation only.  

The two subsequent examinations make specific references to the required use of a goniometer.  

Therefore, VA has fulfilled its duty to provide an adequate examination.  The appellant was provided the opportunity to present pertinent evidence and testimony.  

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

 
Merits of the Claim
 
The Veteran seeks a rating higher than 10 percent for his service-connected low back strain with degenerative disc disease and disc bulging.

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  

That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  
 
Further, the Board must consider whether a higher evaluation of a service-connected disability is warranted on the basis of functional loss due to pain, or due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See generally, DeLuca v. Brown, 8 Vet. App. 202 (1995).  
 
Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  

An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  
 
A 40 percent evaluation is warranted if the forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  Id.  
 
For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  
 
Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent will be applied to each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

While in service, the Veteran went before the Medical Examination Board in March 2009.  A January 2009 examination was noted to have found that his forward flexion was performed to an average of 42 degrees and that his combined range of motion was an average of 103 degrees.  The Medical Examination Board rounded these averages to 40 and 105, respectively, and recommended the assignment of a disability percentage of 20 percent.  

The examiner noted the presence of tenderness of the lumbar paraspinal and right gluteal muscles, some weakness in the right hip flexion, and a subjective decrease in light touch of right lateral thigh and calf, but normal deep tendon reflexes at the level of the knee and ankle.  The was no atrophy, Waddell's sign, or abnormal positioning or curvature of the lumbar spine.  He had a normal gait.  

The Veteran was afforded a VA examination in May 2009 and reported having stiff pain at least once per week, lasting from a half to a full day.  The examiner found the Veteran had a normal posture and gait and a full range of lumbar spine motion with pain throughout.  No neurological problems were noted, and he was noted to have full muscle strength.  

An MRI was noted to have shown degenerative disc disease and a disc bulge of the lumbar spine.  The pertinent diagnosis was that of lower back strain with degenerative disc disease and disc bulge.  

At an April 2010 VA examination, the Veteran stated that his back bothered him 3 or 4 times per week with moderate severity.  The examiner found normal posture and gait and a full range of lumbar spine motion with painful motion throughout.  The examiner noted a lack of muscle spasm, guarding, ankylosis, intervertebral disc syndrome, neurological problems or difficulty with range of motion repetitions due to pain, fatigue, incoordination, weakness or lack of endurance.   

The VA examiner noted that  the Veteran exhibited objective evidence of painful motion.  

At a December 2012 examination, the Veteran reported having constant mild pain, stiffness in the back of the legs.  He noted that sitting or standing too long aggravated his back.  The Veteran's forward flexion was performed to 75 degrees, with pain beginning at 70 degrees.  His extension was performed to 25 degrees, with pain beginning at 20 degrees.  He had a full range of lateral flexion and rotation, bilaterally, with pain at the extremes.  After repetitions, the range of motion measurements did not change.  

The examiner noted the presence of full muscle strength and normal reflexes.  No neurological abnormality or intervertebral disc syndrome was noted.  

The Board notes initially that the in-service January 2009 examination showed findings that would warrant the assignment of 20 percent rating based on an actual limitation of motion involving the thoracolumbar spine.  

While the next two examinations in May 2009 and April 2010 reported a full range of motion, it was noted that the Veteran had painful motion.  The December 2012 examination showed painful motion and some limits on the Veteran's range of motion but no other symptoms.  

To the extent that the Medical Examination Board findings support the assignment of an increased rating of 20 percent, the subsequent VA examination finding would not preclude the assignment of an increased rating when the Veteran's complaints of pain on movement and increased symptoms following prolonged sitting or standing.  Moreover, there were findings on MRI study showing degenerative disc changes and disc bulging.  

Based on a careful review of the entire record, the Board finds that the service-connected low back disability picture more closely resembles that of flexion of the thoracolumbar restricted to less than 60 degrees for the entire period of the appeal.  However, as flexion is not restricted to 30 degrees or less, a rating higher than 20 percent is not for application in this case.         

The Board must also consider whether a higher rating is warranted due to additional functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include:  weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45.  Painful motion, however, is not deemed limited motion; rather pain must cause an additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 39-44 (2011).  

A rating under the rating criteria for intervertebral disc syndrome is not applicable because there has been no diagnosis of it and no record of incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

Here, the Veteran does not assert, nor does the evidence show, any bed rest prescribed by a physician.  Accordingly, an increased evaluation on this basis is not warranted.

The Veteran has shown no neurological abnormalities in his examinations that would require separate ratings in addition to those that already exist.  

Staged ratings for this time period are inapplicable in the instant case because there is no evidence of change in the Veteran's disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has also considered whether the Veteran's low back disability warrants referral for extraschedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined, the Veteran had a limited range of motion of forward flexion and extension of the thoracolumbar spine and pain with motion.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The regulations and case law expressly consider each of these symptoms.  

In other words, Diagnostic Codes 5237 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.  


ORDER

An increased, initial rating of 20 percent, but not higher for the service-connected low back disability is granted, subject to the regulations controlling the disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


